Name: Commission Regulation (EC) No 848/1999 of 23 April 1999 determining the extent to which the applications for import licences submitted in April 1999 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 24. 4. 1999L 107/6 COMMISSION REGULATION (EC) No 848/1999 of 23 April 1999 determining the extent to which the applications for import licences submitted in April 1999 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1374/ 98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (1), and in particular Article 14(4) thereof, Whereas applications lodged for the products referred to in Annex II to Regulation (EC) No 1374/98 concern quantities greater than those available; whereas, therefore, the allocation factors should be fixed for the quantities applied for, for the period 1 April to 30 June 1999, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for for products falling within the order numbers in Annex II to Regulation (EC) No 1374/ 98 listed in the Annex lodged pursuant to Regulation (EC) No 1374/98 for the period 1 April to 30 June 1999, shall be awarded in accordance with the allocation factors indicated. Article 2 This Regulation shall enter into force on 24 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 185, 30.6.1998, p. 21. EN Official Journal of the European Communities24. 4. 1999 L 107/7 ANNEX Order number in Annex II to Regulation (EC) No 1374/98 TARIC order number Period: April to June 1999 Allocation factor 36 09.4590 0,0053 37 09.4599 0,0022 39 09.4591 0,1268 40 09.4592 0,0071 41 09.4593 0,0272 42 09.4594 0,0073 44 09.4595 0,0050 47 09.4596 0,0026